Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/19/21 have been fully considered but they are not persuasive.
Applicant argues that Bombay never teaches conductors that are insulated or that conductors are insulated depending on transmission modes used. Examiner disagrees because the term “insulated conductor” is used in Bombay’s disclosure (Bombay; abstract, background of invention, summary of invention) as well as indicated in col. 4:33-52 which also contains a table that describes “Electrical Insulation”. Also, Bombay discloses transmission modes of insulated conductors in col. 2:42-43.
Applicant argues that there are no citations in modified Bombay that directly addresses the functional limitation relating to the reduction/reducing of crosstalk between transmission modes. In an apparatus claim and the method of using the apparatus during its normal operation, as long as modified Bombay teaches the structural limitations and configurations, then the functional limitation and corresponding method steps are also taught according to the normal use/operation of the apparatus. Since modified Bombay teaches the structural limitations in the claims, then the normal use of the apparatus necessarily results in teaching of the claimed reduction/reducing of crosstalk between transmission modes. While applicant argues that the cited prior art “cannot be said to necessarily teach reducing crosstalk during data transmission”, this argument is unpersuasive because applicant has not indicated how modified Bombay’s use of the wireline cable/system is incapable of performing the claimed functional limitation.

The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Claim Interpretation
There is a special definition for the claim limitation “high frequency” defined as a frequency between 4-300-kHz. See instant application 15768993 specification [0018] as amended on 09/02/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 9-11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bombay et al. US6999517 in view of Pearson US20120125651 as evidenced by Borrill US4362899.
Regarding independent claim 1, Bombay discloses, in Figures 1-2 and col. 2:56-62, 

Bombay also discloses eddy currents in the wireline cable as evidenced by Borrill in which Borrill teaches that “electromagnetic fields due to signals in the electrical conductors set up eddy currents”.
Bombay does not disclose wherein one or more of the conductors is insulated with a magnetic permeable insulation configured to reduce crosstalk between transmission modes during high frequency data signal communication through the conductors, and wherein which conductors are insulated depends on the transmission modes used.
Pearson teaches, in Figure 2, a conductor 1 insulated by a material/compensator 3 with a relative permeability greater than one (1) for the purpose of preventing the formation of undesired eddy currents (Pearson; last four lines of [0023]; abstract: reducing undesired skin effect in electrical conductors for efficient power transmission). The material/compensator 3 having a relative permeability greater than one (1) is a “magnetic permeable insulation”.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify at least one of the insulation as taught by Bombay to be a magnetic permeable insulation as taught by Pearson for the purpose of preventing the formation of undesired eddy currents (Pearson; last four lines of [0023]; abstract: reducing undesired skin effect in electrical conductors for efficient transmission through the conductors). Modified Bombay is thus able to provide a stable balance of signal transmission through the conductors while minimizing crosstalk, eddy currents, and signal interference according to the desired propagation/transmission modes.

Regarding claim 2, modified Bombay teaches the invention substantially as claimed as described above, and wherein the magnetic permeable insulation comprises a relative magnetic permeability of any one of 9 to 110, 9 to 160, or 1 to 7000 (Pearson; [0023] lines 4-6; a material/compensator 3 with a relative permeability greater than one (1)).

Regarding claims 5, 9-11, and 20, modified Bombay teaches the invention substantially as claimed as described above, but does not specifically teach wherein the one or more conductors insulated with the magnetic permeable insulation is the central conductor; and
wherein each circumferentially spaced conductor is separately insulated with the magnetic permeable insulation; and
wherein four of the circumferentially spaced conductors are each separately insulated with the magnetic permeable insulation; and
wherein the one or more conductors insulated with the magnetic permeable insulation includes the central conductor and one or more of the circumferentially spaced conductors.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the magnetic permeable insulated conductors as taught by modified Bombay to have the configuration described in claims 5, 9-11, and 20 since it is obvious to try from a finite/limited number of options, in order to yield the predictable result of preventing the formation of undesired eddy currents (Pearson; last four lines of [0023]; abstract: reducing undesired skin effect in electrical conductors for efficient conductor transmission) (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)).

Regarding independent claim 19, modified Bombay teaches the invention substantially as claimed as described above in reference to independent claim 1, and A wireline system .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bombay et al. US6999517 in view of Pearson US20120125651 as evidenced by Borrill US4362899 as applied to claim 1 above, and further in view of Shannon US4565591 (cited in IDS).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bombay et al. US6999517 in view of Pearson US20120125651 as evidenced by Borrill US4362899 as applied to claim 12, and further in view of Shannon US4565591 (cited in IDS).
Regarding claims 3 and 16, modified Bombay teaches the invention substantially as claimed as described above, but does not teach wherein the magnetic permeable insulation comprises a ferrite polymer; and including ferrite powder.
Shannon teaches an insulated conductor with a latex and ferrite-particle/powder coating insulation for the purpose of producing a desired dielectric effect and helping to provide other design characteristics such as mutual capacitance (Shannon; col. 1:12-14).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the insulation as taught by modified Bombay with the ferrite particle/powder polymer insulation as taught by Shannon since both insulation materials are known elements that obtain the predictable result of insulating an electrical conductor with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bombay et al. US6999517 in view of Pearson US20120125651 as evidenced by Borrill US4362899 as applied to claim 1 above, and further in view of Baird et al. US6469636.

Baird teaches armor that comprises 2-layers of contra-helically wound steel armor (Baird; col. 4:53-54; 2-layers of contra-helically wound steel armor)
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the armor as taught by modified Bombay with the armor as taught by Baird since both armors are known elements that obtain the predictable result of protecting and supporting the weight of electrical conductors with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bombay et al. US6999517 in view of Pearson US20120125651 as evidenced by Borrill US4362899 as applied to claim 1 above, and further in view of foreign patent document Crowhurst CA2038873 (cited in IDS).
Regarding claims 6-8, modified Bombay teaches the invention substantially as claimed as described above, but does not teach wherein the one or more conductors insulated with the magnetic permeable insulation include a pair of adjacent circumferentially spaced conductors insulated by a layer of the magnetic permeable insulation covering the pair of conductors; and
wherein the one or more conductors insulated with the magnetic permeable insulation include a second pair of adjacent circumferentially spaced conductors insulated by another layer of the magnetic permeable insulation covering the second pair of conductors; and
wherein the one or more conductors insulated with the magnetic permeable insulation include two of the circumferentially spaced conductors, which separately insulated with the magnetic permeable insulation and spaced opposite of each other.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the magnetic permeable insulated conductors as taught by modified Bombay to have an insulation cover a pair of adjacent conductors and to have the configuration described in claims 6-8 since it is obvious to try from a finite/limited number of options, in order to yield the predictable result of preventing the formation of undesired eddy currents (Pearson; last four lines of [0023]; abstract: reducing undesired skin effect in electrical conductors for efficient conductor transmission) (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)).

Claim(s) 12-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bombay et al. US6999517 in view of Pearson US20120125651 as evidenced by Borrill US4362899.
Regarding independent claim 12, modified Bombay teaches the invention substantially as claimed as described above in reference to independent claims 1 and 19 above, and A method (Bombay; Fig. 1-2; col. 2:56-62) of transmitting signals over the wireline cable, comprising: applying voltages (Bombay; col. 5:42-45 voltage on wireline cable 14) to transmit the signals and receiving the signals at a downhole tool (Bombay; well-logging tool 16) coupled to the wireline cable.
While Bombay describes “high frequency signal transmission properties” (Bombay; col. 1:56) and is configured to transmit data at a high frequency, Bombay does not disclose the method/step of transmitting frequency data signal communication at a “high frequency” (see claim interpretation above and applicant’s special definition).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify select the frequency as taught by Bombay to be a high frequency 

Regarding claim 13, modified Bombay teaches the invention substantially as claimed as described above, and wherein applying voltages to the insulated conductors comprises applying a first voltage to the central conductor and a second voltage to the circumferentially spaced conductors (Bombay; col. 5:42-45 voltage on wireline cable 14; the claims do not require the first voltage to be different than the second voltage).

Regarding claim 14, modified Bombay teaches the invention substantially as claimed as described above, but does not specifically teach wherein the first and second voltages have equal magnitudes and opposite polarities.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the voltage magnitudes and polarities as taught by modified Bombay so that the first and second voltages have equal magnitudes and opposite polarities since it is obvious to try from a finite/limited number of options (the magnitudes are either lesser than, equal to, or greater than one another; the polarities are either the same or opposite), in order to yield the predictable result of transmitting power/signals (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)).

Regarding claim 15, modified Bombay teaches the invention substantially as claimed as described above, and wherein the magnetic permeable insulation comprises a relative magnetic 

Regarding claims 17-18, modified Bombay teaches the invention substantially as claimed as described above, and wherein applying voltages includes applying at least two simultaneous transmission modes to the cable (Bombay; col. 2:13-18 simultaneous data propagation/transmission modes; col. 2:58-60; col. 2:66-67 “transmitting data on at least two propagation modes”).
Modified Bombay does not specifically teach wherein the one or more conductors insulated with the magnetic permeable insulation is the central conductor; and wherein the one or more conductors insulated with the magnetic permeable insulation includes the central conductor and one or more of the circumferentially spaced conductors.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to configure the magnetic permeable insulated conductors as taught by modified Bombay to have the configuration described in claims 17-18 since it is obvious to try from a finite/limited number of options, in order to yield the predictable result of preventing the formation of undesired eddy currents (Pearson; last four lines of [0023]; abstract: reducing undesired skin effect in electrical conductors for efficient conductor transmission) (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Eglin US1972877 teaches, in Figure 5, a wrapping 13 of highly permeable magnetic material and insulation 14.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	02/24/21